Case 1:20-cv-01294-NYW Document 20 Filed 09/21/20 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No.: 1:20-cv-001294-NYW

  FRED NEKOUEE, individually,             :
                                          :
               Plaintiff,                 :
                                          :
  vs.                                     :
                                          :
  TARGET CORPORATION, a Minnesota         :
  corporation;                            :
                                          :
               Defendant.                 :
  _______________________________________ /

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Fred Nekouee, and Defendant TARGET CORPORATION, by and through their

respective undersigned counsel, hereby stipulate to the dismissal of this action against Defendant

with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Except as otherwise agreed, Plaintiff

and Defendant shall each bear their own costs and attorney’s fees.

       DATE: September 21, 2020

                                             Respectfully submitted,

                                             s/Robert J. Vincze             _
                                             Robert J. Vincze (CO # 28399)
                                             Law Offices of Robert J. Vincze
                                             PO Box 792, Andover, Kansas 67002
                                             Phone: 303-204-8207
                                             Email: vinczelaw@att.net
                                             Attorney for Plaintiff Fred Nekouee

       and




                                                1
 Case 1:20-cv-01294-NYW Document 20 Filed 09/21/20 USDC Colorado Page 2 of 2




MONTGOMERY AMATUZZIO
CHASE BELL JONES, LLP


By: s/Amanda c. Jokerst
Amanda C. Jokerst
4100 E. Mississippi Ave., 16th Floor
Denver, Colorado 80246
Phone: 303-592-6600
Fax: 303-592-6666
Email: ajokerst@mac-legal.com

Attorneys for Defendant Target
Corporation




                                 CERTIFICATE OF SERVICE

         I certify that on September 21, 2020, I electronically filed the foregoing Stipulation with
  the Clerk of the Court using the CM/ECF system.

                                                       s/Robert J. Vincze
                                                       Robert J. Vincze (CO #28399)




                                                   2
